Citation Nr: 9927201	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a right 
hip injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel.


INTRODUCTION

The veteran served on active duty from June 1974 to September 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied entitlement to service 
connection for a right hip disorder.  The veteran appealed 
the decision to the Board which remanded the case to the RO 
in June 1997 for further development.  After completion of 
the requested development to the extent possible and 
continued denial of the veteran's claim the RO returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  Any current right hip disorder is not shown to be related 
to any incident of the veteran's military service.  


CONCLUSION OF LAW

Residuals of a right hip injury were not incurred in or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has residuals of a 
right hip injury that he sustained in an in-service traffic 
accident.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (1998).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1998).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Finally, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the veteran's 
claim is well-grounded because it is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board notes that the 
VA has fulfilled the duty to assist the veteran develop this 
claim and that the evidence of record is sufficient to 
support an equitable decision in this appeal.

The veteran's service medical records (SMRs) disclose that in 
a late December 1977, the veteran was involved in a 
motorcycle accident.  In January 1978, the veteran 
complained, in pertinent part, of right hip stiffness and 
"popping" since the accident.  It was recommended that the 
veteran exercise slowly until his muscle strength returned.  
There was no diagnosis of a hip disorder.  Although the 
veteran sought additional treatment for other accident-
related injuries in March 1978 and thereafter, he did not 
report further right hip discomfort.  The veteran 
subsequently neither sought nor received treatment in service 
for a right hip disorder, nor was he diagnosed with a hip 
disorder during the remaining seven years of his active duty.  
The report of his separation physical examination notes 
normal clinical evaluations for his lower extremities and 
musculoskeletal system.

The first post-service medical evidence pertaining to the 
veteran's right hip is an October 1994 report of a VA 
examination.  The examining physician recorded the veteran's 
account of the December 1977 accident, including a reference 
to a right hip injury, and his continuing complaints of 
discomfort from several accident-related injuries except for 
a right hip disorder.  The report contains no examination 
findings or diagnosis pertaining to the veteran's right hip.

In November 1995, the veteran sought private treatment for 
what an orthopedic physician noted was right hip pain that 
had spontaneously materialized the week before.  The 
physician noted without further explanation both an absence 
of a history of trauma or injury and a right hip dislocation 
resulting from a motorcycle accident 20 years before.  The 
physician further noted that x-ray's disclosed that the 
veteran was "developing some degenerative arthritis of his 
right hip as a result of his previous dislocation."  The 
physician diagnosed the veteran with greater trochanter 
bursitis without attributing etiology.

The veteran continued private treatment for various 
disorders, including right hip discomfort, from November 1995 
to November 1997.  Records from this period refer to a hip 
dislocation resulting from "a previous injury" and a 
January 1996 record includes a diagnosis of "[s]uspect 
tendonitis or bursitis, cause of this does not seem to be 
intrinsic hip problem."  A July 1996 private x-ray of the 
right hip was noted to be negative.  In a 1997 private 
medical record, the veteran reported trauma and a 20 year 
history of joint pain including the knees, shoulders, right 
hip and back.  The assessment was arthritis and it was noted 
that degenerative joint disease was suspected to be related 
to past traumas.  

The veteran underwent a VA joints examination in January 1996 
during which he described worsening right hip discomfort.  
The examining physician noted tenderness upon palpation of 
the lateral aspect of the veteran's right hip and right hip 
range of motion as 90 degrees of flexion and 25 degrees of 
abduction.  The examiner's assessment included "[h]istory of 
motor vehicle accident in 1977 apparently resulting in . . . 
dislocation of the right hip. . . ."  An x-ray examination 
from the same time revealed a normal right hipbone, joint and 
pelvis.

The veteran underwent another VA joints examination in August 
1996 where he again described sharp right hip pain which he 
attributed both to his motorcycle accident and to a bad 
helicopter landing also in 1978.  Objective findings included 
antalgic gait protecting his right hip and normal range of 
motion but the examiner was unable to confirm right hip pain.  
The examiner concluded that the veteran had "a motor vehicle 
accident and injured his. . . right hip. . . [among other 
injuries] and apparently now has a significant functional 
component grafted on to his clinical presentation, with not 
clearly reproducible physical findings on repetitive 
examination."  An x-ray examination from the same time 
revealed a normal right hipbone, joint and pelvis.

A report of a March 1998 VA joints examination documents the 
veteran's complaints of musculoskeletal discomfort, including 
right hip pain, and noted right hip range of motion of 110 
degrees flexion and 30 degrees abduction.  However this 
report included no diagnosis of a right hip disorder or 
objective confirmation of reported hip pain.  Concurrent x-
ray examination disclosed no fracture, dislocation or 
significant degenerative changes and a normal right hip.  In 
a May 1998 addendum to the report the examining physician 
opined that his March 1998 report included no diagnosis of a 
right hip disorder because "there was no evidence of any 
abnormality other than the minimal reduction in the right hip 
movement."  The physician questioned whether the veteran had 
actually dislocated his right hip in 1977 because it was his 
opinion that it seemed almost impossible that the hip could 
have been reduced by a medic and without anesthesia which the 
examiner reported the veteran stated was not used.  The 
examiner noted further, that current x-rays showed the right 
hip to be intact.  He noted that the only diagnosis one could 
add would be history of contusion of the right hip area with 
"minimal restriction of movement."  Again, he did not 
diagnose an organic hip disorder.

The medical evidence reviewed above demonstrates that the 
veteran has some minimal limitation of motion of the right 
hip.  See 38 C.F.R. § 4.71, Plate II.  However, it is not 
clear from the evidence as to whether the veteran has a 
current actual right hip disability to account for this 
symptomatology.  In fact, VA x-rays from January 1996 and 
March 1998 fail to confirm the November 1995 private x-rays 
purporting to disclose degenerative arthritis of the right 
hip.  Although the November 1995 private examination also 
included an assessment of greater trochanter bursitis, the 
examiner did not relate this disorder to the veteran's 
military service.  Further, none of the more recent medical 
evidence confirms this more remote diagnosis and notably, 
private treatment records from January 1996 do not attribute 
this disorder to "an intrinsic hip problem."  Finally, VA 
examinations in August 1996, March 1998 and September 1998 
failed to reproduce or confirm right hip pain or tenderness 
noted in the January 1996 private treatment records and the 
contemporaneous report of VA examination.

Essentially, the Board notes that it is not clear that the 
veteran has a current diagnosed underlying disability to 
account for his confirmed limited range of motion.  However, 
even assuming that the diagnosis of bursitis is currently 
tenable, no medical examiner has identified an actual current 
disability of the right hip which is related to the veteran's 
military service.  For example, private treatment records 
from November 1995 to January 1996 note x-rays disclosing 
"no significant abnormalities" of the right hip or other 
evidence of an intrinsic hip disorder.  This conclusion is 
consistent with the August 1996, March 1998, and September 
1998 VA examination reports which provide no diagnoses of a 
right hip disorder, and the May 1998 VA physician's opinion 
which did not include a finding of an intrinsic right hip 
disability.  Essentially, there is no clear medical evidence 
attributing a current right hip disability to the veteran's 
period of active service.  

Moreover, whatever right hip injury the veteran may have 
sustained in his December 1977 motorcycle accident, an 
absence of SMR documentation of treatment or complaints of 
discomfort after January 1978 suggests that the injury was 
acute, transitory and fully resolved in service.  This 
conclusion is further supported by a 15 year absence of 
medical evidence of right hip pain, treatment or diagnosis 
after the accident, and by the January 1996 assessment from a 
private physician that the veteran did not appear to have an 
intrinsic right hip disorder.  Furthermore, no medical record 
evidence, including the private physician statement  in 
November 1995 and VA physicians' statements in August 1996 
and March and May 1998 clearly links a current right hip 
disorder with the veteran's 1977 accident or another aspect 
of his period of active service.  

The veteran contends that his in-service accident caused a 
current right hip disorder. However, because the veteran is a 
lay person with no medical training or expertise, his 
statements alone cannot constitute competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Therefore, upon careful review of the totality of 
the evidence of record the Board is constrained to conclude 
that the preponderance of the evidence demonstrates that the 
veteran has no current right hip disorder causally linked to 
his period of active service.  Accordingly, the claim for 
service connection for the residuals of a right hip injury 
must be denied.


ORDER

Entitlement to service connection for residuals of a right 
hip injury is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

